Citation Nr: 9928349	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-25 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability, to include hypertension and coronary artery 
disease.

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include anxiety disorder and post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse.



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from April 1947 to October 
1948.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The claims of entitlement to service connection for 
cardiovascular disability and an acquired psychiatric 
disability are not plausible.


CONCLUSION OF LAW

The claims for service connection for cardiovascular 
disability, to include hypertension and coronary artery 
disease, and for an acquired psychiatric disorder, to include 
anxiety disorder and PTSD are not well grounded.  38 U.S.C.A. 
§ 5107(a)(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before the Board may address the merits of the appellant's 
claims it must, first be established that the claims are 
well-grounded.  In this regard, a person who submits a claim 
for VA benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of [38 U.S.C.A. § 5107]."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  If the claim is not 
well-grounded there is no duty to assist.  Struck v. Brown, 9 
Vet. App. 145 (1996).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

For reasons indicated below, the veteran's claims are not 
well-grounded.

Factual Background

The veteran's service medical records are completely devoid 
of any complaints, findings, treatment or diagnoses for any 
hypertension, cardiac or psychiatric disorder.  His April 
1947 enlistment examination report shows a blood pressure 
reading of 130/70 and his October 1948 separation examination 
report shows a blood pressure reading of 130/84.  At both 
examinations his cardiovascular and psychiatric assessments 
were normal.

Treatment records from John A. Wagoner, Jr., M.D., and dating 
from March 1989 to January 1992, show that the veteran denied 
a cardiovascular history in March 1989 and an extensive 
review of his systems was unremarkable.  His blood pressure 
reading was 166/98 at the time.  In January 1992, the veteran 
was assessed with a probable episode of paroxysmal atrial 
tachycardia.  The following month, a baseline echocardiogram 
(EKG) showed that the veteran had loss of anterior forces 
consistent with an old anteroseptal myocardial infarction.  
He continued his treadmill study with normal exercise 
capacity.  

VA treatment records, dating from April 1992 to January 1995, 
show that the veteran was seen frequently for treatment of 
his hypertension.  A January 1994 transfer summary shows that 
the veteran was hospitalized after developing an episode of 
dizziness and near syncope attack.  At that time he had a 
known four-year history of hypertension and a strong family 
history of cardiovascular disease.  An EKG showed sinus 
bradycardia and no acute ST-T changes.  A chest X-ray study 
showed no evidence of infiltration or active disease in the 
chest.  Bilateral sonogram of his neck showed bilateral 
plaque formation without evidence of significant stenosis.  
His final diagnoses at the time of his transfer were left 
cerebellar tumor and hypertension.  June 1994 tests and 
progress notes reveal asymptomatic coronary disease.  

A February 1995 VA cardiovascular examination report shows 
diagnoses of coronary heart disease with no evidence of heart 
failure.  The examiner noted that the veteran might have a 
high tolerance angina.  It was also noted that the veteran 
gave a history of hypertension for many years, but indicated 
that he had been diagnosed with such only in the last ten to 
fifteen years.  He was diagnosed with controlled 
hypertension.  

During his February 1995 VA psychiatric examination, the 
veteran stated that his most distressing experience in 
service was when he was ordered to bring a soldier who went 
AWOL from Illinois to New Jersey.  The soldier was not to be 
handcuffed and he was in no position to shoot the soldier 
should he try to escape.  The examiner found that PTSD 
related to the veteran's service could not be ascertained.  
The examiner diagnosed anxiety disorder that was due to the 
veteran's recent cerebrovascular accident (CVA), 
hypertension, heart disease and strong family history of 
heart disease.

In a letter received in May 1995, the veteran described two 
stressors during his service.  He had to pick up an AWOL 
soldier in Illinois and was concerned that if the soldier 
escaped, he would have to serve time until the soldier's 
recapture.  He also had to maintain the heat and hot water 
for four barracks.  Other soldiers harassed him because there 
was not enough hot water.  He did not report the 
circumstances at the time.

A March 1996 statement of Odin W. Poppe, who served as a 
secretary to the Postmaster in Grand Island, Nebraska, from 
November 1947 to June 1973, indicates that he recalled that 
the veteran was a city mail carrier.  He further recalled 
that sometime in the early 1960's, the veteran's physician 
recommended that he discontinue working for the post office 
as a result of stress and anxiety problems.  

During his April 1996 personal hearing, the veteran testified 
that he was never treated for hypertension or heart disease 
in service.  He was first treated for hypertension in the 
1960's by Dr. Gropner and continued treatment with Dr. Brew 
in the 1970's.  Unfortunately, both physicians were deceased 
and the veteran indicated that their records were 
unavailable.  The veteran testified that he continued 
treatment with Dr. Wagoner in the 1980's when he was first 
diagnosed with a heart condition.  Dr. Wagoner indicated that 
he had had a prior silent heart attack, but was unable to 
specify how far back the heart attack had occurred.  He 
testified that his heart condition did not affect him while 
he was a mail carrier, his first job after his discharge from 
service.  He did miss some work due to hypertension while 
working at his second job.  The veteran had headaches during 
service and heart palpations once in awhile in service.  He 
testified that he experienced a stressor when he was required 
to escort two AWOL soldiers.  They were not violent and he 
described them as "crybabies."  He also was stressed as a 
duty soldier, responsible for firing the furnaces and heating 
the barracks' water supply.  Soldiers threatened him because 
there was insufficient hot water.  He denied any flashbacks 
or intrusive thoughts but felt he had a startle response.  He 
described he and his wife as fairly socially active.  He 
denied any psychiatric treatment prior to the 1960's, with 
Dr. Gropner, and denied taking any medication.  He also 
denied missing any work as a result of his nervous condition 
and anxiety.  He felt that the February 1995 VA examination 
was inadequate because he could not understand the 
psychiatrist, who had an accent.  

Analysis

Service connection may also be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure).  

Although the veteran contends that he has hypertension, a 
heart condition and anxiety disorder or PTSD as a result of 
his military service, he is not competent to provide evidence 
that requires medical knowledge.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Moreover, where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

There is no medical or other competent evidence of record 
that the veteran currently has PTSD.  Service connection is 
not in order in the absence of any residuals or evidence of a 
current disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Also, there is no medical or other 
competent evidence of record suggesting that the veteran 
developed hypertension, a heart condition or his diagnosed 
anxiety disorder inservice or within one year of his 
discharge from service.  Moreover, the veteran has not 
submitted any competent medical opinion linking any of these 
disabilities with his service or any event therein.  To the 
contrary, the February 1995 VA examiner linked the veteran's 
anxiety disorder to his health issues and strong family 
history of heart disease.  

In light of these circumstances, the Board must conclude that 
the veteran has failed to meet his initial burden of 
producing evidence of well-grounded claims for service 
connection for a cardiovascular disability, to include 
hypertension and coronary artery disease, and for an acquired 
psychiatric disorder, to include anxiety disorder and PTSD.

Although the Board has considered and denied the veteran's 
claims on a ground different from that of the RO, that is, 
whether the claims are well grounded rather than whether he 
is entitled to prevail on the merits, the appellant has not 
been prejudiced by the Board's decision.  In assuming that 
the claims were well grounded, the RO accorded the appellant 
greater consideration than his claims warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellant's claims are well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the 
appellant.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).


ORDER

Service connection for a cardiovascular disability to include 
hypertension and coronary artery disease and for an acquired 
psychiatric disability to include anxiety disorder and PTSD, 
is denied.



		
	ROBERT E. P. JONES 
	Acting Member, Board of Veterans' Appeals



 

